        Case 2:18-cr-00217-RSM Document 758-1 Filed 07/02/21 Page 1 of 2




 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8

 9   UNITED STATES OF AMERICA,                         No. CR 18-2176 RSM

10                   Plaintiff,                        ORDER SEALING MOTION TO
           vs.                                         DELAY REPORTING DATE AND
11                                                     FOR STATUS CONFERENCE
     KEITH STRAND,
12                                                     Noting Date 7/8/2021
                     Defendant.
13

14

15          THE COURT, having reviewed the defendant’s Motion to Seal, and finding that

16   the Motion to Delay Reporting and for a Status Conference contains sensitive information,

17   the disclosure of which could be harmful to compelling safety and other interests, IT IS

18   HEREBY ORDERED

19          Defendant’s Agreed Motion to Delay Reporting Date and for Status Conference

20   shall be sealed.

21

22          DATED this 2nd day of July, 2021.

23

24

25
                                                   A
                                                  ___________________________
                                                  RICARDO S. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE


      ORDER TO SEAL                                                        LAW OFFICE OF
                                                                      CATHY GORMLEY, PLLC
      KEITH STRAND                                               7511 Greenwood Avenue Suite 821
                                                                    Seattle, Washington 98103
                                                                (206) 624-0508 FAX (206) 622-9091
        Case 2:18-cr-00217-RSM Document 758-1 Filed 07/02/21 Page 2 of 2




 1   Respectfully submitted this 2nd day of July 2021.

 2
     s/ Cathy Gormley
 3   WSBA #26169
     Counsel for Keith Strand
 4

 5

 6

 7
                                  CERTIFICATE OF SERVICE
 8

 9          I, Cathy Gormley, certify that on June 2, 2021, I filed a copy of this document with
10   ECF, which will provide copies to the parties via e-mail.
11

12

13                                                       /s/Cathy Gormley
                                                         Cathy Gormley, WSBA #26169
14

15

16

17

18

19

20

21

22

23

24

25


      PROPOSED ORDER TO SEAL                                                LAW OFFICE OF
                                                                       CATHY GORMLEY, PLLC
      KEITH STRAND                                                7511 Greenwood Avenue Suite 821
                                                                     Seattle, Washington 98103
                                                                 (206) 624-0508 FAX (206) 622-9091
